Citation Nr: 0807524	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-21 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bowel disorder 
related to hookworm infestation.  

2.  Entitlement to service connection for arthritis of the 
interphalangeal joint, right first toe, claimed as arthritis 
of the right foot.

3.  Entitlement to service connection a left foot disability, 
to include arthritis.  

4.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.  

5.  Entitlement to an initial schedular rating in excess of 
10 percent for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in December 
2004 and February 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, granting 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and tinnitus and assigning a 30 percent 
schedular evaluation for PTSD and a 10 percent evaluation for 
tinnitus, both effective from July 21, 2004.  In addition, 
the RO denied entitlement to service connection for right and 
left foot disorders, and a bowel disability due to hookworm 
infestation.  By further rating action in June 2005, the RO 
increased the initial rating assigned for PTSD from 30 
percent to 50 percent, effective from July 21, 2004.  

Received by the RO in July 2005 was the veteran's attempt to 
expand his claim of entitlement to service connection for 
hookworm infestation with the allegation that he had a 
resulting urinary disorder.  This claim was withdrawn by the 
veteran prior to its initial adjudication and, as such, that 
issue is not within the Board's jurisdiction for review at 
this time.  

The issues of the veteran's entitlement to service connection 
for a left foot disability, to include arthritis, and for an 
initial schedular or extraschedular rating in excess of 70 
percent for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In January 2007, the veteran withdrew from appellate 
consideration his claims for service connection for a bowel 
disability related to hookworm infestation and service 
connection for arthritis of the interphalangeal joint, right 
first toe, claimed as arthritis of the right foot.  

2.  From July 21, 2004, to the present, the veteran's 
service-connected PTSD has been productive of occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  (The issue of whether his PTSD is productive of total 
social and industrial impairment requires further development 
and is addressed in the remand below.)

3.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's substantive 
appeal perfecting his claims for entitlement to service 
connection for arthritis of the interphalangeal joint, right 
first toe, claimed as arthritis of the right foot, and for a 
bowel disability related to hookworm infestation have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The schedular criteria for the assignment of an initial 
rating of 70 percent for PTSD from July 21, 2004, to the 
present, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2007).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002), (2007); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection:  A Bowel Disorder Related to Hookworm & 
Arthritis of the Interphalangeal Joint, Right First Toe, 
Claimed as Arthritis of the Right Foot

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.  Here, the veteran, by means of written 
correspondence received by the Board in January 2007 withdrew 
from appellate consideration the issues involving his 
entitlement to service connection for disability due to 
hookworm infestation and arthritis of the right foot.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to those matters, and as the Board 
does not have jurisdiction to review the appeal relating 
thereto, it must be dismissed.

Initial Rating: PTSD

As the disposition herein reached is favorable to the 
veteran-appellant, the need to discuss the VA's efforts to 
comply with the VCAA, as codified in the United States Code, 
its implementing regulations, or the body of law interpretive 
thereof, is obviated. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities. 
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under 
the general rating formula for mental disorders, a 50 percent 
rating is warranted for PTSD if the veteran exhibits: 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
if the veteran exhibits: occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.  

(The criteria for a 100 percent rating are addressed in the 
remand below.) 

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001). 

Service connection for PTSD was established by a February 
2005 rating decision, and, therein, a 30 percent rating was 
assigned under 38 C.F.R. § 4.130, DC 9411, effective from 
July 21, 2004.  Such rating was increased to 50 percent, 
effective from July 21, 2004, by RO action in June 2005.

The veteran by means of a notice of disagreement filed in 
April 2005 challenged the disability rating initially 
assigned in the February 2005 rating decision.  As such, 
there is presented an "original claim" as contemplated by 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found), as 
opposed to a claim for an "increased rating."

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), in a claim 
for an initial or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In this instance, the veteran 
specifically alleges entitlement to a 70 percent rating, 
albeit without setting forth any limitation excluding his 
entitlement to a rating in excess of 70 percent. Inasmuch as 
the record may reasonably be found to permit the assignment 
of the 70 percent evaluation, it is in the best interests of 
the veteran to assign that rating now. On remand, as set out 
below, clarification will be sought from the veteran as to 
whether the 70 percent rating satisfies his appeal, and, if 
not, further actions as set forth below are necessary prior 
to the further adjudication of the question of whether an 
initial rating in excess of 70 percent is warranted for his 
PTSD.

The pertinent evidence of record includes the written 
statements of the veteran regarding the severity of his PTSD 
which are reflective of a level of severity in excess of the 
currently assigned rating.  The record is supplemented by two 
evaluations by qualified medical personnel, one being the 
veteran's readjustment counselor at the Vet Center in 
Pocatello, Idaho, and the other is a VA examiner who 
performed a VA PTSD examination in February 2005.  Each such 
evaluation culminated in entry of a diagnosis of PTSD and the 
assignment of a score of 40 on the Global Assessment of 
Functioning Scale with respect to the veteran's PTSD.  The 
score assigned represents the examiner's opinion as to the 
severity of the disorder in question and in this instance, 
the score of 40 denotes major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood as a result of the veteran's PTSD.  That being the 
case, an increase in the schedular evaluation to 70 percent 
under 38 C.F.R. § 4.130, DC 9411, is warranted throughout the 
period from July 21, 2004, to the present.  Fenderson, supra.

The claim for an initial or staged rating in excess of 70 
percent for PTSD is addressed in the remand below.

Initial Rating:  Bilateral Tinnitus

The veteran has requested an increased initial evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO has denied the veteran's request because under DC 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear. The veteran has appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the Federal Circuit 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision. In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the CAVC 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral. 
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Regarding the VCAA, the Court has held that the statutory and 
regulatory provisions pertaining to VA's duties to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  In the instant case the 
facts are not in dispute.  Resolution of the veteran's appeal 
is dependent on interpretation of the regulations pertaining 
to the assignment of disability ratings for tinnitus.  As 
noted above, the veteran is already receiving the maximum 
schedular rating available for tinnitus under the applicable 
rating criteria and, regardless of whether the veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome 
of this appeal does not change.  As there is no reasonable 
possibility that any notice or assistance would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


ORDER

The claims of entitlement to service connection for a right 
foot disability, to include arthritis, and a bowel disability 
due to hookworm infestation, are dismissed.  

An initial schedular rating of 70 percent for the veteran's 
PTSD is granted for the period from July 21, 2004, to the 
present, subject to those provisions governing the payment of 
monetary benefits.

An initial schedular evaluation in excess of 10 percent for 
tinnitus is denied.


REMAND

As indicated above, further action is necessary to ascertain 
whether the Board's assignment of a 70 percent schedular 
evaluation for PTSD, effective from July 2004, satisfies his 
appeal as to the initial rating assigned for such disorder.  
If it does not, then additional development as set forth 
below is necessary prior to any further review by VA.  

VCAA notice involving the veteran's claim for an initial 
schedular and extraschedular rating in excess of that 
previously assigned for his PTSD is lacking and remand is 
required for corrective action.  Notice is taken that the 
Court in its recent opinion in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008), determined that, 
when adjudicating claims for increased ratings, the Board 
must first determine the adequacy of 38 U.S.C.A. 5103(a) 
notice, and that, if section 5103(a) notice is inadequate, 
then it must be ascertained whether the purpose of section 
5103(a) notice has been frustrated, thereby requiring that an 
analysis be undertaken as to whether prejudicial error 
occurred.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the DC under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In view of the foregoing, more thorough and specific VCAA 
notification is warranted.  Id.

While the decision above increases the initial rating for the 
veteran's PTSD to 70 percent, the question remains whether an 
initial or staged rating in excess of 70 percent is 
warranted.  Under 38 C.F.R. § 4.130, DC 9411, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The veteran has indicated in a statement received by the RO 
in July 2005 that he was continuing to be seen at the Vet 
Center in Pocatello, Idaho, for management of his PTSD and 
that his readjustment counselor would be submitting a 
reevaluation.  No such reevaluation was thereafter received 
by VA, nor was any attempt made to obtain updated counseling 
records from the Vet Center.  As well, approximately three 
years have elapsed since the veteran was most recently 
evaluated by VA with respect to his PTSD, and further 
evaluation is deemed advisable.  See 38 C.F.R. § 3.327; 
Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).

In addition, further medical input is needed regarding the 
veteran's claim for service connection for a left foot 
disorder, inclusive of arthritis.  In this instance, the 
veteran alleges at least in part that he developed left foot 
disability while on active duty as a result of in-service 
parachute jumps, one of which was from a crashing helicopter.  
Those parachute jumps are confirmed by service personnel 
records, which further demonstrate the veteran's engagement 
in combat with the enemy while parachuting.  Moreover, while 
the veteran, as a layman, is not competent to provide an 
opinion where the determinative issue involves medical 
causation or a medical diagnosis (see, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)), he is competent to 
describe symptoms, such as left foot pain, and observable, 
identifiable signs, to include swelling of the left foot.  
See, e.g. Washington v. Nicholson, 19 Vet App 362 (2005), 
citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Moreover, there is no 
reason shown to doubt his credibility.  

Here, there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Following implementation of the 
Board's action to assign an initial 
schedular rating of 70 percent for the 
veteran's PTSD from July 21, 2004, the 
veteran must be so advised and asked 
whether that action satisfies his appeal, 
such that he no longer wishes to pursue 
an appeal for an initial rating in excess 
of 70 percent for his service-connected 
PTSD.  If the veteran wishes to pursue 
his appeal further, then those actions 
set forth in the following numbered 
paragraphs must be undertaken as to such 
matter.

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, the RO/AMC must notify the 
veteran of what information and evidence 
are needed to substantiate his original 
claims for service connection for a left 
foot disability, including arthritis, and 
for an initial rating in excess of 70 
percent for PTSD including but not 
limited to evidence of frequent hospital 
care for its treatment, or evidence that 
his PTSD, alone, has resulted in a marked 
interference with employment per 38 
C.F.R. § 3.321(b)(1).  The veteran should 
also be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claims.  38 C.F.R. § 3.159(b)(1).  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

3.  The RO/AMC must attempt to obtain any 
and all pertinent records of VA medical 
treatment, not already of record, which 
were compiled since October 2006 at VA 
medical facilities.  In addition, all 
records of counseling compiled at the Vet 
Center in Pocatello, Idaho, since 
September 2004 must be obtained.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.  

4.  Thereafter, the RO/AMC should arrange 
for the veteran to undergo a VA 
psychiatric examination for the purpose 
of evaluating the nature and severity of 
his service-connected PTSD.  The claims 
folder should be furnished to the VA 
examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.  The examiner is 
asked to assign a score on the Global 
Assessment of Functioning Scale due 
exclusively to the veteran's PTSD.  The 
examiner is also asked to provide an 
opinion, with rationale, as to whether it 
is at least as likely as not that the 
veteran's PTSD markedly interferes with 
his ability to work.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

5.  The veteran should also be afforded a 
VA orthopedic or joints examination in 
order to determine the nature and 
etiology of his claimed left foot 
disability, to include arthritis.  The 
claims folder should be furnished to the 
VA examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.  Following a 
complete clinical examination and the 
conduct of any diagnostic testing deemed 
necessary by the examiner, the examiner 
is asked to furnish an opinion as to each 
of the following, providing a supporting 
rationale for any opinion expressed:

Is it at least as likely as not 
(50 percent or greater 
probability) that any existing 
disorder of the veteran's left 
foot, inclusive of arthritis, 
originated during or as a 
result of his military service 
from June 1968 to January 1970 
or any event therein, including 
but not limited to multiple 
parachute jumps during combat?  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.

6.  Lastly, the AMC/RO must, following 
its completion of any further development 
it deems necessary, adjudicate the 
veteran's claims for entitlement to 
service connection for a left foot 
disability, including arthritis, and an 
initial schedular and/or extraschedular 
rating in excess of 70 percent for PTSD, 
on the basis of all the evidence on file 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


